Citation Nr: 0033930	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of right knee 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

As a preliminary matter, the Board notes that in June 1998, 
the RO denied the veteran's claims of entitlement to service 
connection for left testicle torsion and entitlement to 
service connection for premature ejaculation and impotence as 
secondary to his service-connected right testicle torsion, on 
the basis that the claims were not well grounded.  In light 
of the recent revisions to 38 U.S.C.A. § 5107(a), which have 
eliminated the "well grounded" requirement previously 
included in this statute, the Board refers these claims back 
to the RO for a de novo review on the merits.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)).


REMAND

This appeal arises out of the veteran's claim for service 
connection for residuals of right knee strain.  The veteran 
maintains that he was treated for knee pain in service, and 
diagnosed with patello femoral pain syndrome.  He further 
maintains that he currently has residuals of that condition, 
manifested by pain and swelling.  A review of the veteran's 
service medical records reveal that he was seen with 
complaints of right knee pain since running.  A medial 
meniscus tear was ruled out.  There are no post-service 
medical records in the veteran's claims file pertaining to 
his right knee.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and recent statutory revisions 
ensure that this duty to assist applies to all new claims for 
compensation.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).  In light of the new law, which is more favorable 
to the veteran than the prior law, the Board finds that 
additional development must be completed in this appeal, 
before the Board may proceed with appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes obtaining records, and providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 5103A(b), (c), and (d). 

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the veteran should be afforded a VA medical 
examination to ascertain whether he currently has a right 
knee disorder, and whether it is at least as likely as not, 
that any current right knee disorder is related to the 
veteran's in-service right knee pain, or some other incident 
of his active military service.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
identify any medical providers (VA and 
non-VA) who have treated his right knee 
disorder, and whose records are not yet 
in his claims file.  After obtaining any 
necessary authorization, the RO is 
requested to obtain such records and to 
associate them with the claims file.  If 
the veteran indicates that there are no 
outstanding treatment records, or if any 
records identified by the veteran are not 
available, the claims file should be 
clearly documented to that effect.  

2.  The RO should afford the veteran a VA 
examination, with an appropriate examiner 
to ascertain the nature and extent of any 
current right knee disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that a current right knee disorder, 
if present, is related to an incident of 
the veteran's active service, including 
his complaints of right knee pain during 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 

evidence and argument on this matter.  No action is required 
of the veteran until he is notified by the RO.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



